         Case 1:19-cv-07729-JGK Document 35 Filed 11/15/19 Page 1 of 2
            Case 1:19-cv-07729-JGK Document 32· Filed 11/14/19 Page 1 of 2




 Jason M. Drangel (.ID 7204)
 jdrnngc.1@.:ipcounsclors.com
 Ashly E. Sands (AS 7715)
 asai1ds@ipcounsclors.co111
  Brieanne Scully (BS 3711)
 hg;l!lly@jpcounsclors.com
                                                             USDC SONY
 Danielle S. Yumali (DY 4228)
                                                             DOCUMENT
 d rut tcrrnanrci;i pcounse Iors.com
                                                             ELECTRONICALLY FILED
 EPSTEIN DRANGEL LLP
 60 I~ast 42nd Street, Suite 2520
 Nevv York, NY 10165
 Telephone:          (212) 292-5390
                                                             DOC#
                                                             DATE FILED:,,___    ::~~-=
                                                                                j/

 Facsimile:          (212) 292-5391
 .-lttomeysfor Plai111ijf
 Smart Stm(r Co .. Ltd.

                                   UNITED STATFS DISTRICT COURT
                                 SOlJTI IERN DISTRICT OF NEW YORK




 srvtART STUDY co .. LTD.,
 Plaint?(/'

 \',



 08ZI IANGXIAOQIN, et al.                                      CIVIL ACTION No.
 D,:/i?ndants                                                  1: 19-cv-7729 (JGI<)

-·· · ·. . . . . . . . . .--..--..--------------_..J


                                NOTICE OF VOLUNTARY DISMISSAL

 PURSUANT TO Rule 41 (a)( I )(A)(i) of the Federal Rules of Civil Procedure, Plaintiff Smart
 Study Co .. Ltd. (''Smart Study"" or ··Plaintirn, by its undersigned atton1cys. hereby gives notice
 of dismissal   or all   claims against Def'endant 15057206302@163.com.: Derm co. Itel., halkn:iil.
 qiansam and shineW in the abon:-captioned action. \\-ith prejudice. nnd with each party to bear
 its O\\'ll ntton1t.:-ys· l'ees. costs and expenses.
     Case 1:19-cv-07729-JGK Document 35 Filed 11/15/19 Page 2 of 2
        Case 1:19-cv-07729-JGK Document 32 Filed 11/14/19 Page 2 of 2




Dated: November 14. 2019                                        Respectf'ully submitted,




                                                  BY:
                                                          Brieanne Seu! y
                                                          bscully(ii1ipcounselors.com
                                                          EPSTEIN DR.ANGEL LLP
                                                          60 East 42 11d Street, Suite 2520
                                                          NewYork,NY 10165
                                                          Telephone:       (212) 292-5390
                                                          Facsimile:       (212) 292-5391
                                                          Attorneys.for Plaint{fl
                                                          Smart Study Co., Ltd

It is so OJH>ERED.

Signed at Nev,, York. NY on ___f_Lt-L_f_,i ____. 2019.


                                          ~CfcAe_
                                           ~~ij1Koeltl
                                           United States District Judge




                                              1
